01

02

03

04

05

06                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
07                                     AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )            CASE NO. CR19-203-RSM
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )            DETENTION ORDER
11   DORIAM GERMAN MORENO-ROCHA, )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14 Offense charged:        Conspiracy to Distribute Controlled Substances, Possession of

15 Controlled Substances with Intent to Distribute; Asset Forfeiture Allegations

16 Date of Detention Hearing:     October 28, 2019.

17          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

18 based upon the factual findings and statement of reasons for detention hereafter set forth, finds

19 that no condition or combination of conditions which defendant can meet will reasonably assure

20 the appearance of defendant as required and the safety of other persons and the community.

21         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

22          1.     Defendant has been charged with a drug offense, the maximum penalty of which



     DETENTION ORDER
     PAGE -1
01 is in excess of ten years. There is therefore a rebuttable presumption against defendant as to

02 both dangerousness and flight risk, under 18 U.S.C. § 3142(e).

03            2.      Defendant was not interviewed by Pretrial Services so much of his background

04 information is unknown or unverified. He is a native and citizen of Mexico. He does not

05 contest detention.

06            3.      Taken as a whole, the record does not effectively rebut the presumption that no

07 condition or combination of conditions will reasonably assure the appearance of the defendant

08 as required and the safety of the community.

09 It is therefore ORDERED:

10         1. Defendant shall be detained pending trial and committed to the custody of the Attorney

11            General for confinement in a correction facility separate, to the extent practicable, from

12            persons awaiting or serving sentences or being held in custody pending appeal;

13         2. Defendant shall be afforded reasonable opportunity for private consultation with

14            counsel;

15         3. On order of the United States or on request of an attorney for the Government, the person

16            in charge of the corrections facility in which defendant is confined shall deliver the

17            defendant to a United States Marshal for the purpose of an appearance in connection

18            with a court proceeding; and

19         4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

20            for the defendant, to the United States Marshal, and to the United State Pretrial Services

21            Officer.

22 / / /



     DETENTION ORDER
     PAGE -2
01       DATED this 28th day of October, 2019.

02

03                                               A
                                                 Mary Alice Theiler
04                                               United States Magistrate Judge

05

06

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
